Citation Nr: 1611443	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar spine strain with scoliosis.

2.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1999 to September 2007.  He was awarded the Purple Heart and the Combat Action Ribbon.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  That decision, inter alia, granted service connection for thoracolumbar spine strain with scoliosis at a 10 percent rating, and migraines status post-concussion at a non-compensable rating.  A February 2010 rating decision then increased the latter rating to 10 percent and, effective October 23, 2008, assigned separate 10 percent ratings for the Veteran's migraine headaches and traumatic brain injury.  


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine strain with scoliosis has resulted in pain and flexion functionally limited to 90 degrees.  

2.  For the period prior to October 2, 2015, the Veteran's migraine headaches have manifested with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

3.  For the period beginning October 2, 2015, the Veteran's migraine headaches have manifested with characteristic prostrating attacks occurring on average once a month over a period or several months.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for thoracolumbar spine strain with scoliosis are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, DC 5237 (2015).

2.  The criteria for a rating of 50 percent for migraine headaches are met for the period prior to October 2, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

3.  The criteria for a rating of 30 percent, but no higher, for migraine headaches are met for the period beginning October 2, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

Here, service connection has been granted and an initial disability rating and effective date have been assigned.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has obtained service treatment records and records of post-service VA treatment, and the Veteran was also afforded VA examinations for back and migraine headaches.  The VA examination reports are adequate for the purposes of adjudication, as they include all necessary testing, indicate a full examination of the Veteran and review of his claims file, and provide information adequate to evaluate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Thoracolumbar spine strain with scoliosis

The Veteran is seeking a rating of 20 percent for his thoracolumbar spine strain with scoliosis.  A 10 percent rating is currently assigned under DC 5237.  In his March 2008 notice of disagreement, September 2010 VA Form 9, and March 2016 VA Form 646, the Veteran requests a 20 percent rating inasmuch as scoliosis is part of his service connected disability.

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  VA must consider such "functional losses" of a musculoskeletal disability; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion and should be equated to loss of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  Under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Veteran's first examination was in May 2008.  All ranges of motion were normal.  There were no changes with passive or repetitive motion.  Reflexes were normal, and there were no decreases to sensation with light touch, or any decrease to pinprick.  Musculature was normal, and there were no deformities.  Mild dextroscoliosis was noted on the radiology report.  Normal ranges of motion were also noted at a June 2008 physical medicine session.  

The Veteran's most recent VA examination was in October 2015.  He reported flare-ups after yard work.  His initial ranges of motion were normal, and pain was noted but did not result in functional loss.  There was no evidence of pain with weight bearing, no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine, and no loss of function after repetitive motion.  However, the examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examination was not conducted during a flare up. The examiner could not speculate whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups, as the Veteran was not examined during a flare-up.  There was no guarding or muscle spasm of the thoracolumbar spine, and testing for muscle strength, deep tendon reflexes, and sensation were normal.  Straight leg raising test was negative, and there was no ankylosis, IVDS, or neurological abnormalities.  The Veteran reported using a brace.

The Veteran is not entitled to a rating in excess of 10 percent.  While scoliosis was noted in his May 2008 examination, there is no record showing that the Veteran's scoliosis is due to muscle spasm or guarding; this is critical, as scoliosis alone is not sufficient for a 20 percent rating.  It must be a consequence of muscle spasm or guarding.  There is no credible evidence of muscle spasms or guarding.  While the Veteran asserted in his May 2009 notice of disagreement (NOD) that he has severe muscle spasms, the Board does not find him credible, as all medical evidence is to the contrary, as discussed above, and the Veteran did not mention spasms or guarding when discussing his symptoms at his examinations.  Further, even when considering the DeLuca factors, the Veteran's ranges of motion are normal, and there is no ankylosis or IVDS.  

There is also no evidence of neurological abnormalities. As such, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign a disability rating excess of the rating already assigned.  See Schafrath, 1 Vet. App. at 593.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the symptoms discussed by the Veteran, such as pain on motion, are contemplated by the rating criteria.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Here, the evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

Migraine headaches

The Veteran's headaches are rated under DC 8100 for migraines.  Under this provision, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating; migraines with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating; migraines with characteristic prostrating attacks averaging one in two months over the last several months warrants a 10 percent rating; and migraines with less frequent attacks warrant a noncompensable (0 percent) rating.  38 C.F.R. § 4.124a, DC 8100.

VA regulations do not define "prostrating," nor has the Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

Moreover, economic inadaptability cannot equate with unemployability, as the Veteran would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability (TDIU), instead of a 50% rating under DC 8100.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

At his May 2008 examination, the Veteran reported progressively worse headaches that occur four times per week.  He stated that they last all day, and sometimes require having his wife pick him up from work.  The headaches are located in the frontal and right posterior lobes of his head, and require that the Veteran take a nap.  It appears the Veteran reported nausea, vomiting, and photophobias.

The Veteran then discussed his headache symptoms at a June 2008 physical medicine session.  He stated that he had visual disturbances, sensitivity to light and loud noises, and dizziness.  He reported headaches two to three times per week, and that a one to two hour nap is required.

The Veteran's most recent headache examination was on October 2, 2015.  He stated that equilibrium and vision problems have resolved, although he still has light sensitivity, nausea, and infrequent vomiting.  He has headaches two to four times per week, and that average between three and four hours, sometimes going longer.  He reported that he misses between one and three days per month for his headaches.  The examiner stated that the Veteran has characteristic prostrating attacks of migraine pain with a frequency of less frequent attacks, and not productive of severe economic inadaptability.  

The Board has also considered lay statements submitted by the Veteran.  He wrote in his NOD that he has headaches on a daily or weekly basis, and discussed symptoms such as the ones he described at his examination.  He stated that his headaches sometimes cause him to leave work early or skip work entirely due to the lack of places for him to retreat at work.  

In his October 2010 VA Form 9, he stated that he may have migraines daily, or may go up to ten days without having one.  He stated that he gets between twelve to fifteen migraines per month, on average.  He noted that about 4 to 5 times a month he will get a migraine that he cannot get rid of by sitting in dark areas and taking medication; when this occurs, he often has to leave work.  In the past, he stated that he had migraines lasting multiple days that required him to miss work.  

The Veteran's friend M.H. also supported a statement in support of the Veteran's claims.  He described symptoms with those consistent with the ones described by the Veteran.  

After careful consideration, the Board will award a 50 percent rating for the period prior to October 2, 2015, the highest rating available.  In that period, the Veteran has described very frequent headaches that very often caused him to leave work early or miss work entirely in order to sleep.  However, at the October 2, 2015 VA examination, the examiner characterized the Veteran's prostrating attacks as occurring less frequently, and that they were not prostrating attacks productive of severe economic inadaptability.  As such, the Board will afford the Veteran the benefit of the doubt and allow a 30 percent rating for the period beginning October 2, 2015.  A higher rating is not warranted as there is no evidence of severe economic inadaptability.  In addition, the examiner stated that the Veteran's headaches do not impact his ability to work.  

In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the ratings assigned herein under any alternate code.  See Schafrath, 1 Vet. App. at 593.  There is no evidence of cranial nerve disease that would warrant a rating under Diagnostic Codes 8205 through 8412.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the symptoms discussed by the Veteran, such pain, noise and light sensitivity and nausea, are contemplated by the rating criteria.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

Conclusion

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability or disabilities cannot be inferred, inasmuch as there is no assertion or evidence of unemployability due solely to service connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Rather, it appears that the Veteran has been continuously; see January 2010 VA mental health examination; October 2015 headache examination.  

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against any increase other than that which has been allowed.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.


ORDER

A rating in excess of 10 percent for thoracolumbar spine strain with scoliosis is denied.  

A rating of 50 percent for migraine headaches is granted for the period prior to October 2, 2015.  

A rating of 30 percent, but no higher, for migraine headaches is granted for the period from October 2, 2015.  




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


